DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the amendment and communication filed on 07/19/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/19/2022 has been entered.
Claims 1, 2, 4, 8-10, 13-22 and 24-27 have been examined and are pending in this application. Claims 1, 13, 24, and 25 are independent.
Claims 1, 2, 4, 8-10, 13-22, and 24-27 are allowed.
Response to Arguments/Remarks
Claims 1, 2, 4, 8-10, 13-22 and 24-27 are allowed over prior art.
Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus where USB traffic is intercepted between a USB device and a computer system. It is determined whether the USB device has previously had a policy associated with it as to whether USB traffic from the device should be blocked, allowed, or sanitized. In response to not having a previous policy for the USB device, a request is made for a user to be prompted to provide a policy of one of block, allow, or sanitize for the USB device. In response to a user-provided-policy, one of the following are performed: blocking the traffic, allowing the traffic, or sanitizing the traffic between the USB device and the computer system. Apparatus, methods, and computer program products are disclosed.
Based on the Patent Board’s Decision, dated 05/19/2022, on the appeal, the Examiner concludes that the limitations of the independent claims 1, which is amended incorporating the limitations of the dependent claim 11, for which the PriorArt rejection was reversed by the Patent Board. None of the applied prior art, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. Therefore, the claim 1 is considered allowable over the cited prior art. Similar reasons, claims 13, 24, and 25 are also considered allowable.
As to claims 2, 4, 8-10, 14-22, 26, and 27, the claims are dependent from the independent claims 1 or 13, respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439